 


109 HCON 43 IH: Expressing the sense of the Congress that Social Security reform measures should not force State and local government employees into Social Security coverage.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 43 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Green of Wisconsin submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that Social Security reform measures should not force State and local government employees into Social Security coverage. 
 
Whereas an estimated 5 million State and local government employees are currently covered under public pensions outside the Social Security program; and 
Whereas these State and local government employees deserve to be secure in the knowledge that their coverage will not be affected against their will by Social Security reform measures: Now, therefore, be it 
 
That no Social Security reform plan favorably considered by the Congress should cause State and local government employees covered under public pensions to be forced into coverage under the old-age, survivors, and disability insurance program under title II of the Social Security Act. 
 
